DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian E. Ainsworth (reg. no. 45,808) on 01/27/2022.		The application has been amended as follows: 
12. (Currently Amended) A vehicle electrical power supply arrangement, comprising: 	a semi-truck; 	a battery positioned within the semi-truck; 	a semi-trailer operably coupled to the semi-truck for towing behind the semi-truck, wherein the semi-trailer is configured to be electrically coupled and uncoupled from the semi- truck; 	an auxiliary power supply source positioned within the semi-trailer and configured to store an electronic charge; 	a sensor arrangement attached to the semi-trailer and configured to monitor a vehicle operating parameter while the semi-trailer is disconnected from semi-truck including at least one of a weight of the semi-trailer, weight exerted on a component of a suspension of the semi-trailer, acceleration of a component of the semi-trailer, strain of a component of the semi-trailer, and temperature of the auxiliary power source; and 	an electronic control unit operably coupled to the sensor arrangement to receive a signal from the sensor related to the vehicle operating parameter, wherein the electronic control unit is configured to receive an electrical charge from at least one of the primary power source and the auxiliary power source when the semi-trailer is electrically coupled to the semi-truck, and from the auxiliary power source when the semi-trailer is electrically uncoupled from the semi-truck, such that the electronic control unit is configured to receive the signal from the sensor when the semi-trailer is uncoupled from the semi-truck.

Prosecution History 
Claims 1-19 of U.S. Application No. 16/247,988 filed on 01/05/2022 have been examined.
The examiner’s amendment filed on 01/27/2022 has been entered and fully considered.
Claims 1, 9, 12, and 17 have been amended.
Claims 20-24 have been newly added. 
Claims 1-24 are pending in Instant Application.

Response to Arguments
In regards to the claim objections: Applicant’s amendment to claims 9 and 17 have been fully considered and are persuasive. The previous claim objections have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s arguments with respect to claims 1-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-19 have been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed over the prior art of record.
As per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious a sensor arrangement attached to the towed vehicle and configured to monitor a vehicle operating parameter of the towed vehicle while the towed vehicle is disconnected form the towing vehicle.
Claims 2-11 and 20-24 depend from claim 1 and claims 13-19 depend from claim 12 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662